Case 6:20-cr-00001-JCB-KNM Document 35 Filed 07/21/21 Page 1 of 3 PageID #: 112




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

     UNITED STATES OF AMERICA,                           §
                                                         §
                                                         § CASE NUMBER 6:20-CR-00001-JCB
     v.                                                  §
                                                         §
                                                         §
     TRACY NEIL TRUELOVE,                                §
                                                         §



                                REPORT AND RECOMMENDATION OF
                                UNITED STATES MAGISTRATE JUDGE

          On July 20, 2021, the court conducted a hearing to consider the government’s petition to

 revoke the supervised release of Defendant Tracy Truelove. The government was represented by

 Alan Jackson, Assistant United States Attorney for the Eastern District of Texas, and Defendant

 was represented by Matt Millslagle, Federal Public Defender.

          Defendant originally pled guilty to the offense of Felon in Possession of Firearm, classified

 as an Armed Career Criminal, therefore enhancing the felony to a Class A felony. This offense

 carried a statutory maximum imprisonment term of life. The United States Sentencing Guideline,

 range based on total offense level of 30 and criminal history category of VI, was 168 to 210

 months. On March 6, 2015, District Judge Sidney Fitzwater of the Northern District of Texas

 sentenced Defendant to 180 months imprisonment followed by 4 years of supervised release,

 subject to the standard conditions of release, plus special conditions to include drug aftercare,

 financial disclosure, a $100 special assessment fee, and a forfeiture requirement.1 On May 28,



 1
   The judgment was amended on September 30, 2016 when it was determined Defendant was not an Armed Career
 Criminal and his felony was changed to a Class C felony. His term of imprisonment was reduced to 77 months
 followed by 3 years supervised release.

                                                     1
Case 6:20-cr-00001-JCB-KNM Document 35 Filed 07/21/21 Page 2 of 3 PageID #: 113




 2019, Defendant completed his term of imprisonment and began his term of supervision in the

 Eastern District of Texas.

         Under the terms of supervised release, Defendant was required to refrain from any unlawful

 use of a controlled substance. In Allegation 4 of its petition, the government alleges that

 Defendant violated his conditions of supervised release by submitting urine specimens that tested

 positive for methamphetamine. The government represents that Fifth Circuit case law permits a

 court to find that illicit drug use constitutes possession for the offense.

         If the court finds by a preponderance of the evidence that Defendant violated the conditions

 of supervised release by possessing methamphetamine, Defendant will have committed a Grade B

 violation. U.S.S.G. § 7B1.1(a). Upon finding of a Grade B violation, the court shall revoke

 supervised release. U.S.S.G. § 7B1.3(a)(1). Considering Defendant’s criminal history category of

 VI, the Guideline imprisonment range for a Grade B violation is 21 to 27 months; however, the

 statutory maximum is two years. U.S.S.G. § 7B1.4(a).

         At the hearing, the parties indicated that they had come to an agreement to resolve the

 petition whereby Defendant would plead true to violating the conditions of supervision by

 committing the acts as alleged in Allegation 4 of the government’s petition. In exchange, the

 government recommended to the court a sentence of seventeen months with no supervised release

 to follow, which is a downward departure from the guideline range based upon credit for four

 months of time served by Defendant in Gregg County Jail.

         The court agrees that a downward departure is appropriate and therefore RECOMMENDS

 that Defendant Tracy Truelove’s plea of true be accepted and that he be sentenced to seventeen

 months imprisonment with no supervised release to follow. The court further RECOMMENDS

 that the place of confinement be FCI El Reno, Oklahoma and that Defendant receive drug



                                                    2
Case 6:20-cr-00001-JCB-KNM Document 35 Filed 07/21/21 Page 3 of 3 PageID #: 114




 treatment, if available. The parties waived their right to objections so this matter shall be

 immediately presented to the District Judge for consideration.




             So ORDERED and SIGNED this 21st day of July, 2021.




                                                 3
